Citation Nr: 1745787	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO. 12-32 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for lumbar degenerative disc disease with scar (previously rated as lumbosacral strain with degenerative disc disease at L4-L5 and L5-S1 with radiculopathy; status post spinal fusion L5-S1), evaluated as 10 percent disabling prior to April 4, 2016, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

The Veteran testified before the undersigned in Washington, D.C.. A transcript of the hearing is of record.

The Board notes that the Veteran has moved to Arkansas, and that the system still shows that the Phoenix, Arizona, RO, has jurisdiction. Please transfer jurisdiction to the proper RO. The Veteran's address has been updated in both VACOLS and VBMS. 


REMAND

While further delay is regrettable, additional development is warranted before the claim may be decided.

In the Veteran's hearing on June 26, 2017, he identified VA treatment records from Arkansas that are relevant to his claim. However, these records have not been associated with the claims file. The Board notes that the Veteran provided other medical records to the Board after the June 2017, which the Board appreciates.

Additionally, at the hearing, the Veteran described his back as being "a little worse" than it was when he was examined in April 2016. He also testified that his back was getting weaker. The Board finds that a new examination is warranted in this case to ensure an accurate disability picture of the Veteran's service-connected low back disability. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding VA treatment records from the Arkansas Medical Center. 

2. The Veteran may submit any additional records in connection with his claim. 

3. Schedule the Veteran for a VA spine examination to assess the current severity of his service-connected lumbar degenerative disc disease. 

The claims file must be made available to the examiner. All indicated tests and studies should be performed and all clinical findings reported in detail. 

4. Then, the AOJ should readjudicate the Veteran's claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

